DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Preliminary Amendment filed 9 June 2020 has been entered. Claims 1-19 are all the claims pending in the application. Claims 1-7, 10-16, and 18-19 are rejected. Claims 8-9 and 17 are objected to. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distance measurement unit”, “color imaging unit”, “communication unit”, “image processing unit”, and “display unit” in claims 1-14 and 18-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner notes that claim 6 recites “the distance measurement unit is a laser displacement meter”, and therefore modifies “the distance measurement unit” with sufficient structure; thus, this limitation in this claim is not interpreted as invoking 35 USC 112(f). Similarly, claim 11 recites “the distance measurement unit is a GPS receiver and the color imaging unit is an angle measurement camera”. Here, “the distance measurement unit” and “the color imaging unit” are both modified by sufficient structure; accordingly, these limitations in claim 11 are not interpreted as invoking 35 USC 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-14 are objected to because of the following informalities:  
Claim 2 recites “the oil-input machine” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claims 3-14 are objected to by virtue of their dependency on claim 2. 
Also, claim 11 recites “a GPS receiver”. This limitation should be amended to recite the entire meaning of the acronym (Global Positioning System). 
Also, claim 12 recites “the three-dimensionally displayed oil-input machine”. Although “oil-input machine” is previously recited, there is insufficient antecedent basis for “the three-dimensionally displayed oil-input machine” in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 15, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0275699 to Lu et al. (hereinafter “Lu”) in view of U.S. Patent No. 5,974,860 to Kuroda et al. (cited in IDS filed 29 September 2021; hereinafter “Kuroda”).
As to independent claim 1, Lu discloses a work terminal used in an oil leakage detection apparatus that detects oil leakage in an oil-input machine (Abstract and [0039] discloses that Lu is directed to an apparatus for detecting oil leakage in an oil storage tank), the work terminal comprising: an ultraviolet light source configured to irradiate the oil-input machine with ultraviolet light ([0033] discloses ultra-violet light 1 which irradiates the object to be inspected); a color imaging unit configured to capture an image of the oil-input machine ([0033] discloses color camera 2 which photographs the object to be inspected that has been irradiated with the ultra-violet light); and a communication unit configured to transmit image data acquired by the color imaging unit ([0033] discloses processing unit 5 which receives the image of the object to be inspected and determines oil leakage; this presupposes the existence of a unit which transmits the images from the color camera 2 to the processing unit 5).
Lu does not expressly disclose a distance measurement unit configured to measure a distance to the oil-input machine or that the communication unit is configured to transmit distance data acquired by the distance measurement unit. 
Kuroda, like Lu, is directed to a leakage detection device that detects leaked oil in an oil storage tank based on images of the oil storage tank captured while illuminated (Fig. 1, Abstract, col. 8, line 65 to col. 9, line 22). Kuroda discloses that the distance between the observation unit (comprising the image sensor) and the storage tank may change, in which case the intensity of the detection image must be corrected in accordance with said distance (col. 26, lines 15-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to measure a distance between the camera and the oil tank and to correct the images used for determining oil leakage based on said distance, as taught by Kuroda, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid errors in oil detection in the case that the distance between the camera and the oil tank changes.

As to independent claim 2, Lu discloses an oil leakage detection apparatus (Abstract and [0039] discloses that Lu is directed to an apparatus for detecting oil leakage in an oil storage tank) comprising: an ultraviolet light source configured to irradiate the oil-input machine with ultraviolet light ([0033] discloses ultra-violet light 1 which irradiates the object to be inspected); a color imaging unit configured to capture an image of the oil-input machine irradiated with ultraviolet light ([0033] discloses color camera 2 which photographs the object to be inspected that has been irradiated with the ultra-violet light); an image processing unit configured to diagnose oil leakage of the oil-input machine based on the captured image of the color imaging unit ([0033] discloses processing unit 5 which receives the image of the object to be inspected and determines oil leakage); and a display unit configured to display a processed image processed by the image processing unit ([0033] discloses a display unit 6 which displays the result of determination by the image processing unit 5). 
Lu does not expressly disclose a distance measurement unit configured to measure a distance to the oil-input machine or that the image processing unit is configured to diagnose oil leakage of the oil-input machine based on the distance measured by the distance measurement unit. 
Kuroda, like Lu, is directed to a leakage detection device that detects leaked oil in an oil storage tank based on images of the oil storage tank captured while illuminated (Fig. 1, Abstract, col. 8, line 65 to col. 9, line 22). Kuroda discloses that the distance between the observation unit (comprising the image sensor) and the storage tank may change, in which case the intensity of the detection image must be corrected in accordance with said distance (col. 26, lines 15-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to measure a distance between the camera and the oil tank and to correct the images used for determining oil leakage based on said distance, as taught by Kuroda, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid errors in oil detection in the case that the distance between the camera and the oil tank changes.

As to claim 7, the proposed combination of Lu and Kuroda further teaches that the image processing unit is configured to calculate a lightness value and a saturation value of each pixel from a Red value, a Green value, and a Blue value of each pixel of the captured image, plot lightness values and saturation values on a lightness-saturation graph in which a horizontal axis represents saturation and a vertical axis represents lightness, create a lightness-saturation characteristic straight line of the oil-input machine from the lightness-saturation graph, and diagnose a part corresponding to a pixel group higher than an upper threshold straight line parallel to the lightness-saturation characteristic straight line or a part corresponding to a pixel group lower than a lower threshold straight line parallel to the lightness-saturation characteristic straight line as oil leakage ([0043-0051] of Lu discloses calculating the saturation and intensity of each pixel using the R, G, and B values thereof, plotting an intensity-saturation graph 9a, creating a straight line of the intensity-saturation graph using equation 3, and determining the leaked oil as the portions corresponding to pixels that exceed threshold I1 or fall below threshold I2, both of which are parallel to the straight line; see also Figs. 1, 10, and 12). 

Independent claim 15 recites an oil leakage detection method comprising the steps performed by the apparatus recited in independent claim 2. Accordingly, claim 15 is rejected for reasons analogous to those discussed above in conjunction with claim 2. 
Claim 16 recites features nearly identical to those recited in claim 7. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 7.

As to independent claim 18, Lu discloses a work terminal used in an oil leakage detection apparatus that detects oil leakage in an oil-input machine (Abstract and [0039] discloses that Lu is directed to an apparatus for detecting oil leakage in an oil storage tank), the work terminal comprising: a color imaging unit configured to capture an image of the oil-input machine ([0033] discloses color camera 2 which photographs the object to be inspected that has been irradiated with the ultra-violet light); and a communication unit configured to transmit and image data acquired by the color imaging unit ([0033] discloses processing unit 5 which receives the image of the object to be inspected and determines oil leakage; this presupposes the existence of a unit which transmits the images from the color camera 2 to the processing unit 5).
Lu does not expressly disclose a distance measurement unit configured to measure a distance to the oil-input machine or that the communication unit is configured to transmit distance data acquired by the distance measurement unit. 
Kuroda, like Lu, is directed to a leakage detection device that detects leaked oil in an oil storage tank based on images of the oil storage tank captured while illuminated (Fig. 1, Abstract, col. 8, line 65 to col. 9, line 22). Kuroda discloses that the distance between the observation unit (comprising the image sensor) and the storage tank may change, in which case the intensity of the detection image must be corrected in accordance with said distance (col. 26, lines 15-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to measure a distance between the camera and the oil tank and to correct the images used for determining oil leakage based on said distance, as taught by Kuroda, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid errors in oil detection in the case that the distance between the camera and the oil tank changes.

As to claim 19, the proposed combination of Lu and Kuroda further teaches that the communication unit receives, from an external image processing unit, a diagnosis result of oil leakage of the oil-input machine based on the distance measured by the distance measurement unit and the captured image of the color imaging unit ([0033] of Lu discloses display unit 6 which displays the result of oil leakage determination made by image processing unit 5 (which presupposes transmission and reception therebetween) and that the oil leakage determination is made based on captured images from color camera 2; col. 26, lines 15-64 of Kuroda discloses that the intensity of the detection image must be corrected in accordance with the distance between the camera and the oil storage tank; the reasons for combining the references are analogous to those discussed above in conjunction with claim 18).

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of U.S. Patent Application No. 2016/0191887 to Casas (hereinafter “Casas”).
As to claim 3, the proposed combination of Lu and Kuroda does not expressly disclose that the oil leakage detection apparatus includes a wearable device configured to be worn by a field worker, and a computer separated from the wearable device, the wearable device is provided with the distance measurement unit, the ultraviolet light source, the color imaging unit, the display unit, and a first communication unit, and the computer is provided with a second communication unit configured to communicate with the first communication unit, and the image processing unit. 
Casas, like Lu and Kuroda, is directed to image-based inspection (Abstract). Casas discloses the inspection system includes a head-mounted display 213, stereoscopic cameras 201 and 202, and a 3D scanner that may include a time-of-flight camera that measures range to the target, all of which are separate from and in communication with computer 211 (Fig. 2 and [0036-0037, 0078]). Fig. 5 shows an arrangement in which all of these features are worn by the operator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to utilize an inspection system in which the components are worn by an operator and communicate with a separate computer, as taught by Casas, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance the mobility of the inspection system. 

As to claim 4, the proposed combination of Lu and Kuroda does not expressly disclose that the wearable device includes a head unit configured to be worn on a head of the field worker, and a body unit configured to be worn on a body of the field worker, the color imaging unit and the display unit are disposed on the head unit, and the ultraviolet light source and the distance measurement unit are disposed on the body unit. 
However, Casas contemplates a system in which certain components (such as cameras 401 and 402 and display 404) are head-mounted while other components (such as 3D scanner 406 including time-of-flight sensor) are worn by the operator (see at least Figs. 4 and 5 and relevant description). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to include some components (such as the camera and display) on a head-mounted device with other components (such as a range sensor and illumination source) worn by the operator, as taught by Casas, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance the mobility of the inspection system.

As to claim 14, the proposed combination of Lu and Kuroda does not expressly disclose that the oil leakage detection apparatus includes a wearable device configured to be worn by a field worker, and a flexible, elongated moving device separated from the wearable device, the display unit is disposed on the wearable device, and the distance measurement unit, the ultraviolet light source, and the color imaging unit are disposed on a distal end side of the moving device. 
Casas, like Lu and Kuroda, is directed to image-based inspection (Abstract). Casas discloses the inspection system includes a head-mounted display 213, stereoscopic cameras 201 and 202, and a 3D scanner that may include a time-of-flight camera that measures range to the target, all of which are separate from and in communication with computer 211 (Fig. 2 and [0036-0037, 0078]). Fig. 5 shows an arrangement in which all of these features are worn by the operator. In particular, the display 506 is head-mounted, while all the other components are disposed on a distal end of pole 503.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to utilize an inspection system in which the components are worn by an operator with the display component being head-mounted and the other components being attached to the end of a pole worn by the operator, as taught by Casas, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance the mobility of the inspection system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of U.S. Patent Application No. 2016/0061665 to Chenault (hereinafter “Chenault”).
As to claim 5, the proposed combination of Lu and Kuroda does not expressly disclose that the processed image displayed on the display unit is an image in which a leaked oil adhesion portion of the captured image is emphasized. 
	Chenault, like Lu and Kuroda, is directed to image-based detection of oil leakage (Abstract). Chenault discloses that the detected region including the oil is emphasized by annunciator 109, for example, using highlighted boxes or regions, colored regions, or the like ([0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to highlight detected leaked oil in the image, as taught by Chenault, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to draw the viewer’s attention ([0081] of Chenault). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of U.S. Patent Application No. 2017/0097274 to Thorpe et al. (hereinafter “Thorpe”).
As to claim 6, the proposed combination of Lu and Kuroda does not expressly disclose that the distance measurement unit is a laser displacement meter, and an irradiation position of a laser beam of the laser displacement meter is within an irradiation range of the ultraviolet light source. 
Thorpe, like Lu and Kuroda, is directed to oil leak detection (Abstract). Thorpe discloses obtaining laser ranging distance measurements of the environment to be inspected which includes the leaked oil ([0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to measure distance using laser distance sensor, as taught by Thorpe, to arrive at the claimed invention discussed above. Notably, in the combination, the irradiation position of the laser would have to be within the irradiation range of the UV light source since the detected oil is both illuminated by Lu’s UV light source and distance measured by Thorpe’s laser distance sensor. The proposed modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately determine distance.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of WO/2016/059812 to Lu et al. (corresponding U.S. Patent Application No. 2017/0234762 used for translation and citations; hereinafter “Lu2”).
As to claim 10, the proposed combination of Lu and Kuroda does not expressly disclose that the color imaging unit captures images of the same part of the oil-input machine from different directions, and the image processing unit extracts an oil leakage part of the oil-input machine based on a plurality of captured images, and diagnoses an overlapping part of a plurality of extracted oil leakage parts as a final oil leakage part. 
Lu2, like Lu, is directed to detecting oil leakage by imaging an illuminated target (Abstract). Lu2 discloses a system comprising multiple cameras 2a and 2b which capture the same part 11 of the oil tank 13 from different directions (Fig. 9). Lu2 further discloses that oil leakage is determined at sites that coincide between the two images ([0071, 0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to capture images of the oil tank from different directions and identify oil leakage at sites that coincide, as taught by Lu2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve detection accuracy ([0055] of Lu2). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of U.S. Patent Application Publication No. 2019/0154439 to Binder (hereinafter “Binder”).
As to claim 11, the proposed combination of Lu and Kuroda does not expressly disclose that the distance measurement unit is a GPS receiver, and the color imaging unit is an angle measurement camera. However, Binder discloses that utilizing GPS and an integrated angle meter/digital camera for distance measurement was well known in the distance measurement arts (Abstract, [0764, 0833]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to utilize GPS and an integrated angle meter/digital camera for distance measurement, as taught by Binder, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately measure distance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of CN106644276 to Xiang (hereinafter “Xiang”).
As to claim 12, the proposed combination of Lu and Kuroda does not expressly disclose that the image processing unit marks a diagnosis result of oil leakage on the three-dimensionally displayed oil-input machine.
Xiang, like Lu, is directed to detecting oil tank leakage (Abstract). Xiang discloses that the detected area is displayed on a 3D model of the tank (paragraph bridging pages 4 and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to display the detected oil leakage on a 3D model of the oil tank, as taught by Xiang, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance user experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kuroda and further in view of U.S. Patent Application Publication No. 2019/0163165 to Gotou et al. (hereinafter “Gotou”).
As to claim 13, the proposed combination of Lu and Kuroda does not expressly disclose that the color imaging unit captures an image of a temporal change of the oil-input machine, the image processing unit machine-learns an oil leakage diagnosis result by a captured image at each time point, and any one of a prediction of a next oil leakage part, a prediction of an oil leakage amount, and a prediction of a maintenance period of the oil-input machine is performed. 
Gotou, like Lu, is directed inspecting a state of abnormality in facilities (Abstract, [0007]). Gotou discloses detecting changes in the state of the facilities over time using a plurality of sensors, learning the state of the facilities based on the changes (as confirmed by a user), and predicting that the facilities are going to transition from a present state of low degree of corrosion into a middle or high degree of corrosion using the learned model ([0100-0104]). Gotou further discloses that the model may be used to predict when maintenance is required ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Lu and Kuroda to detect temporal changes using a sensor (e.g., Lu’s camera), learn a diagnosis of the state of the object of interest, and predict future maintenance needs based on a prediction of increased corrosion using the model, as taught by Gotou, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to anticipate maintenance needs. 

Allowable Subject Matter
Claims 8, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663